DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment and remarks filed on 1/28/2021 have been entered.  In the amendment, claims 1, 5, and 9-11 have been amended.  Claims 12-14 have been cancelled.  New claims 15-24 have been added. 
The objections to claims 5 and 9-11 have been withdrawn. 
The rejections of claims 12-14 under 35 U.S.C. § 103 have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-9, filed 1/28/2021, with respect to rejections of claims 1, 2, and 4-11 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, and 4-11 under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-11, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for 2D seismic data acquisition, the method comprising: determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme and a cost-function, wherein the source-point survey positions are determined irrespective of any nominal grid; obtaining a seismic dataset acquired with a first set of air-guns optimized for a deep-data seismic profile and acquired with a second set of air-guns optimized for a shallow-data seismic profile; and de-blending the seismic dataset to obtain a deep 2D seismic dataset and a shallow 2D seismic dataset. 
Independent claim 10 recites a method for seismic data acquisition, the method comprising: determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme, the Monte Carlo Optimization scheme further comprising a Signal-to-Noise Ratio cost-function (SNR cost-function) defined as the root-mean-square SNR of the data to be reconstructed minus the SNR of an elastic wave synthetic dataset over an area of interest using an appropriate velocity model; obtaining a seismic dataset acquired using a first set of air-guns optimized for a deep-data seismic profile and a second set of air-guns optimized for a shallow-data seismic profile; and de-blending the seismic dataset to obtain a deep seismic dataset and a shallow seismic dataset. 
Independent claim 11 recites a method for seismic data acquisition, the method comprising: determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme, the Monte Carlo Optimization scheme further comprising a cost-function to determine optimized locations, the cost-function selected from: diagonal dominance, a conventional array response, a condition number, eigenvalue determination, mutual coherence, trace fold, and azimuth distribution; obtaining a seismic dataset acquired with a first set of air-guns optimized for a deep-data seismic profile and a second set of air-guns optimized for a shallow-data seismic profile; and de-blending the seismic dataset to obtain a deep seismic dataset and a shallow seismic dataset. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the source-point survey positions are determined irrespective of any nominal grid” 
as recited in combination in independent claim 10, in particular “determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme, the Monte Carlo Optimization scheme further comprising a Signal-to-Noise Ratio cost-function (SNR cost-function) defined as the root-mean-square SNR of the data to be reconstructed minus the SNR of an elastic wave synthetic dataset over an area of interest using an appropriate velocity model” 
and 
as recited in combination in independent claim 11, in particular “determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme, the Monte Carlo Optimization scheme further comprising a cost-function to determine optimized locations, the cost-function selected from: diagonal dominance, a conventional array response, a condition number, eigenvalue determination, mutual coherence, trace fold, and azimuth distribution” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Tonchia (US 2016/0131785), teaches 
a method for 2D seismic data acquisition, the method comprising: determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition; obtaining a seismic dataset acquired with a first set of air-guns optimized for a deep-data seismic profile and acquired with a second set of air-guns optimized for a shallow-data seismic profile; and de-blending the seismic dataset to obtain a deep 2D seismic dataset and a shallow 2D seismic dataset 
and 
a method for seismic data acquisition, the method comprising: determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition; obtaining a seismic dataset acquired with a first set of air-guns optimized for a deep-data seismic profile and a second set of air-guns optimized for a shallow-data seismic profile; and de-blending the seismic dataset to obtain a deep seismic dataset and a shallow seismic dataset. 
Another prior art reference, Li et al. (US 2015/0124560), teaches determining a non-uniform optimal sampling design by calculating a compressive sensing sampling grid that minimizes mutual coherence. 
Another prior art reference, Mosher et al. (“Non-uniform Optimal Sampling for Seismic Survey Design,” 2012), teaches 
using a Monte Carlo Optimization scheme and a cost-function 
using a Signal-to-Noise Ratio cost-function (SNR cost-function) defined as the root-mean-square SNR of the data to be reconstructed minus the SNR of an elastic wave synthetic dataset over an area of interest using an appropriate velocity model 
and 
that the cost-function selected from: i) diagonal dominance, ii) a conventional array response, iii) a condition number, iv) eigenvalue determination, v) mutual coherence, vi) trace fold, or vii) azimuth distribution. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the source-point survey positions are determined irrespective of any nominal grid” 
as recited in combination in independent claim 10, in particular “determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme, the Monte Carlo Optimization scheme further comprising a Signal-to-Noise Ratio cost-function (SNR cost-function) defined as the root-mean-square SNR of the data to be reconstructed minus the SNR of an elastic wave synthetic dataset over an area of interest using an appropriate velocity model” 
and 
as recited in combination in independent claim 11, in particular “determining source-point seismic survey positions for a combined deep profile seismic data acquisition with a shallow profile seismic data acquisition, the source-point seismic survey positions based on non-uniform optimal sampling using a Monte Carlo Optimization scheme, the Monte Carlo Optimization scheme further comprising a cost-function to determine optimized locations, the cost-function selected from: diagonal dominance, a conventional array response, a condition number, eigenvalue determination, mutual coherence, trace fold, and azimuth distribution”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645